

114 HR 5727 IH: Preventing Iranian Destabilization of Iraq Act of 2016
U.S. House of Representatives
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5727IN THE HOUSE OF REPRESENTATIVESJuly 12, 2016Mr. Kinzinger of Illinois (for himself, Mrs. Blackburn, Mr. Young of Indiana, Mr. Nunes, Mr. Shimkus, Mr. Abraham, Mr. Miller of Florida, Mr. Gibson, Mr. Olson, Mr. Heck of Nevada, Mr. Hunter, Mr. Diaz-Balart, Mr. Curbelo of Florida, Mr. Culberson, Mrs. Black, Mr. Cramer, Mrs. Wagner, Mr. Boustany, Mr. Messer, Mr. Holding, Mr. Rooney of Florida, and Mr. King of New York) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo impose sanctions on persons that threaten the peace or stability of Iraq or the Government of
			 Iraq.
	
 1.Short titleThis Act may be cited as the Preventing Iranian Destabilization of Iraq Act of 2016. 2.Statement of policyIt shall be the policy of the United States to impose sanctions with respect to terrorist organizations and foreign countries, including the Government of Iran, that threaten the peace or stability of Iraq or the Government of Iraq.
		3.Imposition of sanctions with respect to certain foreign persons threatening peace or stability in
			 Iraq
 (a)Sanctions requiredThe President shall impose the sanctions described in subsection (b)(1)(A) and the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall impose the sanctions described in subsection (b)(1)(B) with respect to any foreign person that the President, acting through the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries), as the case may be, determines—
 (1)to have knowingly committed, or to pose a significant risk of committing, an act or acts of violence that have the purpose or effect of—
 (A)threatening the peace or stability of Iraq or the Government of Iraq; or (B)undermining efforts to promote economic reconstruction and political reform in Iraq or to provide humanitarian assistance to the Iraqi people;
 (2)has knowingly materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services to or in support of, any activity described in subparagraph (A) or (B) of paragraph (1); or
 (3)is owned or controlled by, or has acted or purported to act for or on behalf of, directly or indirectly, a foreign person that has carried out any activity described in subparagraph (A) or (B) of paragraph (1) or paragraph (2).
				(b)Sanctions described
 (1)In generalThe sanctions described in this subsection are the following: (A)Asset blockingThe exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of a person determined by the President to be subject to subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
					(B)Aliens ineligible for visas, admission, or parole
 (i)Visas, admission, or paroleAn alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) knows or has reasonable grounds to believe meets any of the criteria described in subsection (a) is—
 (I)inadmissible to the United States; (II)ineligible to receive a visa or other documentation to enter the United States; and
 (III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
							(ii)Current visas revoked
 (I)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall revoke any visa or other entry documentation issued to an alien who meets any of the criteria described in subsection (a), regardless of when issued.
 (II)Effect of revocationA revocation under subclause (I) shall take effect immediately and shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.
 (2)Inapplicability of national emergency requirementThe requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of the imposition of sanctions under this section.
 (3)PenaltiesA person that is subject to sanctions described in paragraph (1)(A) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (4)Exception to comply with united nations headquarters agreementSanctions under paragraph (1)(B) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
				(c)Waiver
 (1)In generalThe President may, on a case-by-case basis and for periods not to exceed 90 days, waive the application of sanctions in this section with respect to a foreign person if the President certifies to the appropriate congressional committees at least 15 days before such waiver is to take effect that such waiver is vital to the national security interests of the United States.
 (2)SunsetThe provisions of this subsection and any waivers issued pursuant to this subsection shall terminate on the date that is 3 years after the date of the enactment of this Act.
 (d)Implementation authorityThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) for purposes of carrying out this section.
			(e)Regulatory Authority
 (1)In generalThe President shall, not later than 90 days after the date of the enactment of this Act, promulgate regulations as necessary for the implementation of this section.
 (2)Notification to congressNot less than 10 days before the promulgation of regulations under subsection (a), the President shall notify and provide to the appropriate congressional committees the proposed regulations and the provisions of this Act and the amendments made by this Act that the regulations are implementing.
 (f)DefinitionsIn this section— (1)Foreign personThe term foreign person means—
 (A)an individual who is not a United States person; (B)a corporation, partnership, or other nongovernmental entity which is not a United States person; or
 (C)any representative, agent or instrumentality of, or an individual working on behalf of a foreign government.
 (2)United states personThe term United States person has the meaning given that term in section 576.317 of title 31, Code of Federal Regulations, as in effect on June 22, 2016.
 (3)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101(3) of the Immigration and Nationality Act (8 U.S.C. 1101(3)).
 (4)DefinitionIn this section, the term appropriate congressional committees means— (A)the Committee on Foreign Affairs, the Committee on the Judiciary, the Committee on Ways and Means, and the Committee on Financial Services of the House of Representatives; and
 (B)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.
 (5)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.
 (6)Government of IraqThe term Government of Iraq has the meaning given that term in section 576.310 of title 31, Code of Federal Regulations, as in effect on June 22, 2016.
 (7)PersonThe term person has the meaning given that term in section 576.311 of title 31, Code of Federal Regulations, as in effect on June 22, 2016.
 (8)Property; property interestThe terms property and property interest have the meanings given those terms in section 576.312 of title 31, Code of Federal Regulations, as in effect on June 22, 2016.
 (g)SunsetThis section shall cease to be effective beginning on January 1, 2022. 4.Determinations with respect to certain Iranian persons (a)Sense of congressIt is the sense of Congress that the Government of Iran has committed acts of violence, and pose a significant risk of committing further acts of violence that have the purpose of threatening the peace or stability of Iraq or the Government of Iraq.
			(b)Determinations with respect to certain Iranian persons
 (1)In generalThe President shall, not later than 45 days after the date of the enactment of this Act, determine whether the Iranian persons listed in paragraph (2) are responsible for engaging in activities described in section 3(a).
 (2)Iranian persons listedThe Iranian persons referenced in paragraph (1) are the following: (A)The Supreme Leader of Iran.
 (B)The President of Iran. (C)Members of the Council of Guardians.
 (D)Members of the Expediency Council. (E)The Minister of Intelligence and Security.
 (F)The Commander of the Iran’s Revolutionary Guard Corps. (G)The Minister of Defense.
					(3)Report
 (A)In generalThe President shall submit to the appropriate congressional committees a report on the determinations made under paragraph (1) together with the reasons for those determinations and an identification of the Iranian persons that the President determines are responsible for engaging in activities described in section 3(a).
 (B)FormA report submitted under subparagraph (A) shall be submitted in unclassified form but may contain a classified annex.
 (4)Effect of determination by reason of report or request under this sectionIf an Iranian person listed in paragraph (2) is determined by the President to be responsible for engaging in activities described in section 3(a), the President shall impose the sanctions described in section 3(b) on the Iranian person.
 (5)DefinitionIn this subsection, the term appropriate congressional committees means— (A)the Committee on Foreign Affairs, the Committee on Ways and Means, and the Committee on Financial Services of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on Finance, and the Committee on Banking, Housing, and Urban Affairs of the Senate.
					5.Report on Iranian activities in Iraq
 (a)ReportNot later than 60 days after the date of the enactment of this Act, and every 180 days thereafter for a period not to exceed 5 years, the President shall submit to the appropriate congressional committees a report on Iranian activities in Iraq.
 (b)Matters To be includedThe report required by subsection (a) shall include a description of the following: (1)Iran’s support for Iraqi militias or political parties, including weapons, financing, and other forms of material support.
 (2)A list of referrals to the relevant United Nations Security Council sanctions committees by the United States Permanent Representative to the United Nations.
 (c)FormThe President may submit the report required by subsection (a) in classified form if the President determines that it is necessary for the national security interests of the United States to do so.
 (d)DefinitionIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Ways and Means, and the Committee on Financial Services of the House of Representatives; and
 (2)the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Finance, and the Committee on Banking, Housing, and Urban Affairs of the Senate.
				